DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                    KELLY RENEA HESTERS,

                            Appellant,

                                v.

                     CLADDIE LEE SAVAGE,

                             Appellee.


                          No. 2D21-2988



                       September 30, 2022

Appeal from the Circuit Court for DeSoto County; Don T. Hall,
Judge.

Richard McKinley of McKinley Law Firm, P.A., Bartow, for
Appellant.

Louise Hanaoka of Louise Hanaoka, LLC, Punta Gorda, for Appellee.


PER CURIAM.

     Affirmed.

KELLY, KHOUZAM, and SLEET, JJ., Concur.

                    __________________________
Opinion subject to revision prior to official publication.




                                   2